DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
	Applicant has elected claims 26-43 and cancelled non-elected claims 44 and 45 in response to the previously presented restriction requirement.  New Claims 46 and 47 have been added.  Claims 26-43 and 46-47 are now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26-37, 39-42 and 46-47 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by USPN 7,130,454 to Berube et al.

	With regard to claim 26, Berube discloses a method for controlling a computing system, the method comprising: 
receiving, with the computing system, a communication (column 28, lines 40-59, The device is configured as a telephone to receive communications); 
in response to the receiving, evaluating, with the computing system, an environment of the computing system (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present to see if the user is authorized to receive access to the device); 
when the evaluating identifies existence of a person in the environment, initiating a first operation of the computing system that is related to the received communication (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present and further to see if the user is authorized to receive access to the device.  One condition of the specific stored user profiles is restricting the user to a predetermined list of phone numbers.  Thus when the user receives a phone call and the user is sensed and identified as a registered user that has access to the device and has access to the specific number identified with the incoming call, the user is granted access to the device and can answer the call.  This is interpreted as initiating a first operation); and 
when the evaluating does not identify existence of a person in the environment, initiating a second operation of the computing system that is related to the received communication, wherein the second operation is different than the first operation (When a user is not identified as present, the phone is not unlocked for the call to be answered.  The second operation initiated in this case is to not unlock the phone and the call would go to voicemail).  

With regard to claim 27, Berube discloses the method of claim 26, wherein the first operation comprises determining if the person is an authorized user of the computing system (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 18-64).

With regard to claim 28, Berube discloses the method of claim 27, wherein, in response to a determination that the person is the authorized user of the computing system, the method further comprises at least one of outputting an alert regarding the received communication or allowing access to content of the received communication (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present and further to see if the user is authorized to receive access to the device.  One condition of the specific stored user profiles is restricting the user to a predetermined list of phone numbers.  Thus when the user receives a phone call and the user is sensed and identified as a registered user that has access to the device and has access to the specific number identified with the incoming call, the user is granted access to the device and can answer the call.  This is interpreted as initiating a first operation).  

With regard to claim 29, Berube discloses the method of claim 27, wherein, in response to a determination that the person is not the authorized user of the computing system, the method further comprises at least one of suppressing an alert regarding the received communication or blocking access to content of the received communication (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, When a user is not identified as present, or when a user is recognized but not determined to be authorized to answer a call from the specific number, the phone is not unlocked and the person is not granted access to the device).

With regard to claim 30, Berube discloses the method of claim 26, wherein the existence of the person 2Docket No. P5396USC3/77770000645203Application No.: 16/938,362 comprises at least a portion of a face of the person (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present to see if the user is authorized to receive access to the device).

With regard to claim 31, Berube discloses the method of claim 30, wherein the face is any face system (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present to see if the user is authorized to receive access to the device).  

With regard to claim 32, Berube discloses the method of claim 30, wherein the face is the face of an authorized user of the computing system (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present to see if the user is authorized to receive access to the device).  

With regard to claim 33, Berube discloses the method of claim 26, wherein the existence of the person comprises the existence of at least one eye (column 2, lines 45-50, and column 13, lines 10-40, Eyes are detected).
  
With regard to claim 34, Berube discloses the method of claim 26, wherein the existence of the person comprises the existence of at least a pair of eyes of a face (column 21, lines 25-67, Both eye locations are determined).

With regard to claim 35, Berube discloses the method of claim 26, wherein the received communication comprises an e-mail or a telephone call (column 28, lines 40-59, The device is configured as a telephone to receive communications).  
With regard to claim 36, Berube discloses the method of claim 26, wherein: the first operation comprises launching an application that presents content indicative of the received communication; and the second operation comprises suppressing an application that presents content indicative of the received communication (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present and further to see if the user is authorized to receive access to the device.  One condition of the specific stored user profiles is restricting the user to a predetermined list of phone numbers.  Thus when the user receives a phone call and the user is sensed and identified as a registered user that has access to the device and has access to the specific number identified with the incoming call, the user is granted access to the device and can answer the call.  This is interpreted as initiating a first operation.  So allowing the user to access the unlocked phone and answer the call is considered to launch the application of the phone, and suppressing that application is considered not allowing the phone to be accessed).    

With regard to claim 37, Berube discloses the method of claim 26, wherein: the first operation comprises presenting content indicative of the received communication; and the second operation comprises withholding content indicative of the received communication (The discussion of claim 36 applies.  When the user is granted access to the phone call, that is interpreted as presenting content indicative of the received communication.  When the user is not granted access to the phone, that is interpreted as withholding the content indicative of the received communication).

With regard to claim 39, Berube discloses the method of claim 26, wherein: the first operation comprises presenting visual content indicative of the received communication(column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, As discussed above, when the authorized user is recognized as authorized, the user will be granted access to the phone and the visual content of the unlocked phone screen); and 
the second operation comprises presenting audible content indicative of the received communication (As discussed above, when no user is recognized or when a user is not recognized as authorized, the phone will simply continue to ring thus presenting audio content indicative of an incoming call).

With regard to claim 40, Berube discloses the method of claim 39, wherein the received communication is a telephone call (The discussion of claim 39 applies).

With regard to claim 41, Berube discloses the method of claim 39, wherein the existence of the person comprises the existence of at least one eye viewing a display of the computing system (column 2, lines 45-50, and column 13, lines 10-40, Eyes are detected).  

	With regard to claim 42, Berube discloses a method for controlling a computing system, the method comprising: 
receiving, with the computing system, a communication (column 28, lines 40-59, The device is configured as a telephone to receive communications); 
when the received communication is a first type of communication, determining, with the computing system, if there is any face present in the environment of the computing system (column 28, lines 40-59, column 27, lines 30-62 and column 3, lines 59-64, In the case of receiving a communication, the device performs facial recognition either when a user tries to access the device or automatically to see if a user’s face is present to see if the user is authorized to receive access to the device. One condition of the specific stored user profiles is restricting the user to a predetermined list of phone numbers.  Thus when the user receives a phone call and the user is sensed and identified as a registered user that has access to the device and has access to the specific number identified with the incoming call, the user is granted access to the device and can answer the call.  This is interpreted as initiating a first operation.  Therefore a number that is not from the approved list of numbers associated with the user profile is interpreted as a first type of communication); and 
when the received communication is a second type of communication different than the first type of communication, determining, with the computing system, if there is an authorized user present in the environment of the computing system (Likewise, when the communication is determined to be from a specific list of numbers associated with the user profile, then it is determined if an approved user is present by performing facial recognition in order to allow the user to answer the call).  

With regard to claims 46 and 47, the discussion of claim 26 applies.  Berube discloses both a device and a program for operating the device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of USPNs 7,130,454 to Berube et al. and 2004/0137890 to Kalke.

With regard to claim 38, Berube discloses the method of claim 37, but does not explicitly disclose wherein the received communication is an e-mail.  The use of a mobile device to receive both calls and emails is well known in the art.  Kalke teaches a mobile telephone that receives both emails and calls (See Table 1, after paragraph [0052]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the notification of an incoming email as taught by Berube in combination with the notification of an incoming call and user verification of Berube in order to allow an authorized user to access the device when receiving an email and when receiving a phone call.

With regard to claim 43, the discussion of claim 38 also applies.  Berube discloses the method of claim 42, but does not discloses explicitly wherein: the first type of communication is a telephone call; and the second type of communication is an e-mail.  Kalke teaches a mobile telephone that receives both emails and calls (See Table 1, after paragraph [0052]).  Kalke further teaches that different notification can be used according to the type of incoming communications.  Kalke teaches that different ring tones can be assigned to different callers and different notifications are used according to the different types of communications.  
Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the notification of an incoming email as taught by Berube in combination with the notification of an incoming call and user verification of Berube in order to allow an authorized user to access the device when receiving an email and when receiving a phone call.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669